PEM FUEL CELL POWERSYSTEMS WITH EFFICIENT HYDROGEN GENERATION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Claims 12-16 in the reply filed on 11/23/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites the limitation "the hydrolysis”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the feeding water step”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the enriching step”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the reactant air” and “the coolant air”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (US 2009/0025293 A1) and further in view of Kerrebrock et al. (US 5,372,617).
Regarding claim 12, Patton et al. teach a method of producing power using a fuel cell power system (Abstract), the method comprising: providing a closed cathode PEM fuel cell stack (Paragraph 0086, fig. 1, element 146) comprising a plurality of fuel cells (Fig. 1, element 158), each cell having an anode side and a cathode side that enables operation of the cathode side at a pressure above ambient pressure (Paragraph 0083 discloses one or more cooling fans 162 comprise one or more blowers configured to maintain a higher air pressure.); feeding water from a first water storage (Fig. 1, element 128 discloses a water reservoir) to a reactor to generate hydrogen by the hydrolysis of a fuel in the reactor (Paragraph 0051 and fig. 1 disclose the hydrogen fuel cartridge, 106. In general the hydrogen fuel cartridge 106 is configured to house a chemical hydride and an activating agent, to receive water, to house a chemical reaction between the chemical hydride and the water which produces hydrogen gas to rerelease the hydrogen.); routing hydrogen to the anode side of the fuel cell stack (Fig. 1, element 158 discloses a stack) at a hydrogen flow rate sufficient for producing power and a recirculation hydrogen stream; enriching the recirculation hydrogen stream exiting the anode with water; and, (Paragraph 0085 discloses hydrogen in excess is exited from the fuel cell stack and vented via the purge valve, element 166, if the pressure reaches unsafe levels. Further, hydrogen exiting the fuel cell stack 158 through the hydrogen purge valve 166 and the moist air that has exited the fuel cell stack 158 are sent to the water reservoir 128 and passed through the water condenser 138 to recycle the water formed in the reaction in the fuel cell stack 146 for reuse.).
 However, Patton et al. do not teach in that the reactor where hydrogen is generated by fuel hydrolysis is a rotary bed reactor.
Kerrebrock et al. teach the reactor where hydrogen is generated by fuel hydrolysis is a rotary bed reactor. (Col. 6, lines 35-46 disclose a stirring apparatus, fig. 2, element 40, as part of the hydrogen generator, element 22 which utilizes a metal hydride.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patton with Kerrebrock in order to distribute unreacted hydride to the vicinity of the water nozzles, so that the hydride may react with the water.
Regarding claim 13, Patton and Kerrebrock et al. teach the method of claim 12. Further, Kerrebrock et al. teach wherein the feeding water step comprises: feeding water from the first water storage during start-up and stopping water feed from the first water storage during normal operation; and, using condensed water during operation. (Col. 7, lines 49-60 disclose that a supply of start-up water is initially loaded into the reservoir 64 to begin the hydrolysis reaction. However, a byproduct from the fuel cell is water. Thus, once the fuel cell begins producing power, water from the fuel cell is transported to the reservoir 64 for use by the generator. Col. 8, lines 30-49 disclose increasing or decreasing the rate of water into the hydrogen generator depending on the fuel cell power needs.)
Therefore, it would been obvious to one of ordinary skill in the art to modify Patton with Kerrebrock in order to prevent excess hydrogen production.
Regarding claim 14, Patton and Kerrebrock et al. teach the method of claim 12. Further, Kerrebrock et al. teach wherein the enriching step comprises converting water to a mist comprising a plurality of water droplets using an atomizer that is entrained by the recirculation hydrogen stream into the rotary bed reactor (Col. 7, lines 36-48 disclose the stirrer apparatus may also be provided having one or more apertures provided thereon. The apertures may act as injection points through which either liquid water or steam may be injected into the hydride).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patton with Kerrebrock in order to distribute unreacted hydride to the vicinity of the water nozzles, so that the hydride may react with the water.
Regarding claim 16, Patton and Kerrebrock et al. teach the method of claim 12. Further, Patton et al. teach wherein the reactant air to the cathode side of the fuel cell stack is separately provided from the coolant air to the stack (Paragraph 0083 discloses a fuel cell system with separated cooling and air supply systems are referred to as closed cathode systems.).
Regarding claim 32, Patton and Kerrebrock et al. teach the method of claim 12. Further, Patton et al. teach wherein the fuel comprises lithium aluminum hydride (Paragraph 0108).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (US 2009/0025293 A1) and further in view of Kerrebrock et al. (US 5,372,617) and further in view of Sandrock et al. (US 2007/0025908 A1).
Regarding claims 33-34, the combination of Patton and Kerrebrock et al. teach the method of claim 1 and 21. However, they do not teach wherein the fuel comprises an admixture of lithium aluminum hydride and an additive comprising at least one of AlCl3, MgCl2, BeCl2, CuCl2, LiCl, NaCl, and KCl or wherein the amount of additive in the admixture is < 65 wt.%.
Sandrock et al. teach a hydrogen generating composition (Abstract) comprising lithium aluminum hydrate (Paragraphs 0008, 0020, 0090) and a lewis acid such as AlCl3 (Paragraphs 0137 and 0139). Further, the lewis acid makes up 0.1 to 30 wt.% of the hydrogen generating composition, in this case the AlCl3 may make up 5% of the hydrogen storage composition (Paragraphs 0012, 0126, 0127, and 0136).
 Therefore, it would have been obvious to one of ordinary skill in the art to modify Patton with Kerrebrock in order to improve the performance of the hydrogen generating composition. 

Allowable Subject Matter
Claims 35-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record teach the limitations of claims 35-40.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729